Title: From George Washington to Joseph Reed, 4 July 1780
From: Washington, George
To: Reed, Joseph



My dear Sir,
Head Qrs Bergen County [N.J.] July 4th 1780.

Motives of friendship, not less than of public good, induce me with freedom to give you my Sentimt⟨s⟩ on a matter, which interests you personally as well as the good of the common cause. I flatter myself you will receive what I say in the same spirit which dictates it, and that it will have all the influence circumstances will possibly permit.
The Legislature of Pensylvania has vested you in case of necessity, with a power of declaring Martial Law throughout the State, to enable you to take such measures as the exigency may demand; So far the Legislature has done its part. Europe—America—the State itself—will

look to you for the rest. The power vested in you will admit of all the latitude that could be desired, and may be made to mean any thing the public safety may require—If it is not exerted proportionably, you will be responsable for the consequences.
Nothing My dear Sir can be more delicate & critical than your situation—a full discretionary power lodged in your hands in conjunction with the Council—great expectation⟨s⟩ in our Allies & in the People of this Country—Ample means in the State for great exertions of every kind—a powerful party on one hand to take advantage of every opening to prejudice you—on the other, popular indolence and avarice averse to every measure inconsistent with present ease, & present interest—In this dilemma there is a seeming danger and whatever side you take; it remains to choose that, which has least real danger, and will best promote the public weal. This in my opinion clearly is to exert the powers entrusted to you with a boldness & vigor suited to the emergency.
In general I esteem it a good maxim, that the best way to preserve the confidence of the People durably, is to promote their true interest—there are particular exigencies when this maxim has peculiar force. When any great object is in view the popula⟨r⟩ mind is roused into expectation, and prepared to make sacrafices both of ease & property; if those to whom they confide the management of their affair⟨s⟩ do not call them to make these sacrafices—and the object is not attained, or they are involved in the reproach of no⟨t⟩ having contributed as much as they ought to have done towards it—they will be mortified at the disappointment—they will feel the censure—& their resentment will rise against those who with sufficient authority have omitted to do what their interest and their honor required. Extensive powers not exercised as far as was necessary, have I believe scarcely ever failed to ruin the possessor—The Legislature and the People in your case would be very glad to excuse themselves by condemning you. You would be assailed with blame from every quarter. and your enemies would triumph.
(The party opposed to you in Government are making great efforts. I am told the bank established for supplying the Army is principally under the auspices of that party; it will undoubtedly give them great credit with the People, and you have no effectual way to counter ballance this but by employing all your influence and authority to render Services proportioned to your station. Hitherto, I confess to you frankly my dear Sir, I do not think your affairs are in the train which might be wished; and if Pensylvania does not do its part fully, it is of so much importance in the general scale that we must fail of success, or limit our views to mere defence).
I have conversed with some Gentlemen on the measure of filling your battalions—they seemed to think you could not exceed what the

Legislature had done for this purpose. I am of a very different sentiment—the establishment of Martial Law implies, in my judgment, the right of call⟨ing⟩ any part of your Citizens into Military Service & in any manner which may be found expedient; and I have no doubt the draft may be executed.
I write to you with the freedom of friendship, and I hope you will esteem it the truest mark I could give you of it. In this view, whether you think my observations well founded or not, the motive will, I am perswaded, render them agreeable. In offering my respects to Mrs Reed I must be permitted to accompany them with a tender of very warm acknowledgments to her, & you, for the civilities & attention both of you have been pleased to shew Mrs Washington—& for the honr you have done me in calling the young Christian by my name. With the greatest regard I am—Dr Sir Yr affecte Hble Sert

Go: Washington

